The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   December 1, 2014

                                  No. 04-02-00834-CR

                             Roy Louis SMITHWICK, JR.,
                                       Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 49th Judicial District Court, Webb County, Texas
                         Trial Court No. 1992-CRA-000041-D1
                      Honorable Manuel R. Flores, Judge Presiding


                                    ORDER
     The Appellant’s Motion to Recall Mandate is hereby DISMISSED FOR LACK OF
JURISDICTION.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court